Exhibit 10.5

[Letterhead of Dechert]

Mr. Daniel J. Heneghan
Chief Financial Officer
Intersil Corporation
7585 Irvine Center Drive, Suite 100
Irvine, California 92618   April 17, 2002  


Reference:      Retention Bonus

Dear Dan:

            As you well know, Intersil Corporation and Elantec Semiconductor,
Inc. have agreed to merge (the “Merger”) pursuant to the Agreement and Plan of
Merger (the “Merger Agreement”), dated March 10, 2002, among Intersil, Elantec
and Echo Acquisition, Inc.

            In consideration your continued employment with Intersil, if you are
still employed by Intersil or its subsidiaries on the one (1) year anniversary
of the Merger, Intersil agrees to pay you on such date a lump sum payment equal
to 50% of your estimated or projected annual cash incentive/performance bonus at
target for the fiscal year in which the one (1) year anniversary of the Merger
occurs, subject to any applicable withholding of federal, state or local taxes.

            This letter does not constitute a contract for employment or change
the status of your employment with Intersil, which shall continue to be governed
by your existing employment agreement with Intersil. If the Merger does not
occur, this letter shall have no force or effect and shall be void.

            Dan, Intersil appreciates all of your efforts and hard work. Please
acknowledge your agreement with the terms of this letter by signing where
indicated below; then make a copy for your records and return the original to
Steve Moran.




  Sincerely,

INTERSIL CORPORATION :


    By:            /s/ Gregory L. Williams                Gregory L. Williams
President & CEO


Acknowledged and Agreed :


   


             /s/ Daniel J. Heneghan                      Daniel J. Heneghan

Date:      4/25/02                                         


 